The substance of the plaintiff's complaint is just this: That, with the approval of the State Highway Commission, he was employed by the director of highways and the acting chief highway engineer to secure the refund of excessive freight rates which had been paid on material used in seven contracts, which the highway commission had let pursuant to the authority so to do. The nature of the contracts was alleged *Page 138 
to be such that the refund, if any, would inure to the benefit and credit of the highway commission. It was alleged that this service was performed and a refund of $14,701.07 was obtained and deposited in the State treasury to the credit of highway project No: 10,190. The freight had been paid on material used in the performance of contracts relating to that project. It was prayed that the plaintiff be compensated, on a quantum meruit basis for this service, and that, pending the adjudication of this liability, the State Treasurer be prohibited from disbursing or otherwise parting with the possession of this fund.
It must be remembered that this is not an appeal from any order or judgment adjudicating this liability, but is an application for a writ of prohibition to prevent the trial court from considering and determining that question. It requires no citation of authority to sustain the proposition, many times decided by this court, that relief by way of prohibition will be denied, if the court below has the jurisdiction to grant any relief, although it may not and should not grant the exact relief prayed. Stated otherwise, the question now presented to us is that of the jurisdiction of the chancery court to pass upon the claims presented against the Highway Commission.
There is no question in this case about appropriations. They were properly made and were in part expended, at least to the extent of paying the excessive freight, and it is alleged that $14,701.07 of the money so expended has been recovered back and deposited in the State treasury.
So that in the last analysis the only question here presented is the power of the Highway Commission to make a contract relating to the recovery of the portion of the money which had been erroneously expended for excessive freight charges on material used in the performance of contracts, which the Highway Commission to make the seven contracts, or any one of them, in the performance of which material was used, on which it was necessary to pay freight to secure its transportation and delivery. *Page 139 
It was always conceded by every one that the State Highway Commission had the power to make contracts for the construction of highways. Otherwise the State's highway program could never have been put in motion. It is inconceivable that the State's highway program could have been carried out, or even put in motion, if there were lacking the power to make valid contracts relating thereto. It was questioned however whether any one who had contracted with the Highway Commission had the right to sue upon such a contract, to enforce which was regarded as contractual rights arising thereunder, or was compelled to defend upon the interpretation placed by the Commission on such contracts and compelled also to rely solely upon the Commission's sense of fairness to deal justly with the contractors.
Few questions have arisen in this State of more practical importance, and none have been given more careful consideration than was given to this question in the case of Arkansas Highway Commission v. Dodge,181 Ark. 539, 26 S.W.2d 879. Certain contractors were of opinion that they had the right to go into the chancery court of Pulaski County to enforce what they conceived to be their rights under contracts which they had made with the Highway Commission. The Highway Commission sought to prohibit the prosecution of this suit upon the ground that it was a suit against the State, and a writ of prohibition was prayed in this court. The writ was denied, and it was there held, to quote a headnote in that case that "A suit by highway contractors against the State Highway Commission for the amount due under a highway construction contract was maintainable."
The decision was one of those anomalies which are to be found in the reports of the decisions of courts of last resort, when a majority of the court reach a conclusion, but where the conclusion is based upon different reasons in none of which the majority agree. The situation is always unfortunate, but is sometimes unavoidable; but such cases are to be found, not only in the reports of the decisions of this court, but also in the decisions of other courts. It is not thought necessary to cite or review those cases. *Page 140 
This difference of opinion continued in other similar suits until finally the case of Arkansas Highway Commission v. Dodge arose. 186 Ark. 640, 55 S.W.2d 71. In that case certain contractors brought suit in the Pulaski Chancery Court against the Highway Commission to recover, as upon quantum meruit, the value of labor and material furnished the Commission in the construction of certain roads and bridges in the State's highway system. A writ of prohibition was prayed there, as in this case. The previous cases were reviewed, and it was there said: "It will be seen that, out of the conflicting views of the several members of the court, a very definite result has been reached, i.e., that in a proper case the Highway Commission may be sued where authority for the bringing of the suit may be found in the statute." As the authority was said to exist, the writ was denied and the contractors were permitted to proceed with their suits.
The majority opinion in the instant case quotes that statement and reaffirms it. The writ in the instant case should therefore be denied.
It is said however that there is no specific appropriation for the payment of this demand. It is not essential that there should be. There has never been a specific appropriation to buy a yard of sand or a sack of cement or to pay the freight thereon; nor was there any specific appropriation to pay the freight which the plaintiff here alleges was recovered in part; yet the right to pay this freight in the first instance is not questioned. It was a power implied from the general authority to construct roads. Material is necessary for that purpose, it must be transported and freight thereon must be paid to have that done. The payment of the correct amount of freight, and no more is a power necessarily incident to the construction of the State's highway system. It is a matter with regard to which the commission had a right to contract as an incident to the discharge of their general duty to construct roads.
The writ should therefore, in my opinion, be denied, if we are to follow our numerous previous decisions on the subject, and I therefore must respectfully dissent. *Page 141